NOTICE OF ALLOWABILITY
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raffi Gostanian on June 11, 2021.
The application has been amended as follows: 
Claim 2, line 3, changed “on the one or more data partition attributes” to --on one or more data partition attributes--.
Claim 3, line 2, changed “storing a performance threshold” to --storing the performance threshold--.
Claim 10, line 3, changed “on the one or more data partition attributes” to --on one or more data partition attributes--.
Claim 11, line 2, changed “storing a performance threshold” to --storing the performance threshold--.
Claim 18, line 3, changed “on the one or more data partition attributes” to --on one or more data partition attributes--.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach a computing system comprising  a processor configured to partition a first data set from a first learning service provider into a first training data set and a first test data set, partition a second data set from a second learning service provider into a second training data set and a second test data set, transmit the first training data set to the second learning service provider, transmit the second training data set to the first learning service provider, and store the first and second test data sets in a data block of an immutable ledger; and a network interface configured to receive a first learning model that is generated by the first learning service provider based on the second initial training data set, and receive a second learning model that is generated by the second learning service provider based on the first initial training data set, wherein the processor is further configured to execute the first learning model based on the first test data set as input and execute the second learning model based on the second test data set as input to verify whether both the first and second learning models satisfy a performance threshold.



CONCLUSION
	Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Roy Rhee, whose telephone number is 313-446-6593.  The examiner can normally be reached Monday-Friday from 8:30 am to 5:30 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.R./
Examiner, Art Unit 3661